Title: To Thomas Jefferson from Thomas Munroe, 20 December 1821
From: Munroe, Thomas
To: Jefferson, Thomas


Sir
Washington
20th December 1821
My Son (Thomas) now in the 24th year of his age, who was educated at Yale College, and has since studied law, having always evinced, and still continuing to have so decided a preference of the military profession to all others, that his mother and myself have yielded to his wishes, and he will shortly proceed to St Petersburg to offer his services to the Emperor of Russia; with the explicit understanding that his object is to obtain a military education, at his own expense, that he may be useful to his own Country, to which he is to remain at liberty to return at pleasure, unrestrained by any allegiance or obligation except an Oath of fidelity, whist in the Russian service—This Mr Poletica, who has entered warmly into my Sons views, says is all that will be required by his Government.—The testimonials and kind interest in favor of my Son by the Executive, mr Adams mr Pinkney,  former Ministers to Russia, & some other distinguished american characters, now at the seat of Government,  together with all the foreign Ministers and Charge de’s Affaires, are very flattering, do him much honor, and will, it is believed, put him on a favorable & advantageous footing in a foreign Country; but, we are told by Mr Poletica and others, what my Son & self, are well assured of, that nothing would be so useful as something that you, Sir, might be pleased to say of a young American on such an occasion, addressed, either to the Emperor himself (which Mr Poletica says) would  be received with great deference from you, Sir, or Mr Madison or if preferred by you, to Count Nesselrode, Mr Middleton, our Minister at St Petersburg, or to himself (Mr Poletica).—If I have been too presuming, Sir, in thus addressing you, I trust that the interesting nature of the subject to a parents feelings and the high value I should place on any thing that you might be pleased to say on it will plead my excuse.—I have the honor to be, Sir, with the higest respect & veneration Yr mo Ob ServtThomas MunroePS I take the liberty of enclosing a copy of Mr Adams’s Letter—the others are nearly like it in substance.